Citation Nr: 0724984	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits for prostate cancer 
under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006).


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1946 to 
October 1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO).  The veteran 
and his wife testified at a personal hearing at the RO in 
March 2005.  They also testified before the undersigned at a 
Travel Board hearing conducted at the RO in October 2005.  
Transcripts of the hearings have been included in the claims 
folder.  In November 2005, the case was remanded for 
additional development.  In May 2007, a supplemental 
statement of the case was issued which confirmed and 
continued the denial of the requested benefit.  The case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has made several allegations concerning his 
diagnosed prostate cancer.  First, he stated that the RO had 
failed to diagnose the condition in a timely manner, 
resulting in far more invasive surgery.  He also indicated 
that he has had urinary and bowel incontinence, as well as 
sexual difficulties, ever since undergoing the needle 
biopsies performed by VA.  Finally, he stated that his bowel 
had been perforated during the VA biopsies.  Therefore, he 
believes that compensation for his prostate cancer should be 
awarded under 38 U.S.C.A. § 1151.

This case was remanded by the Board in November 2005 so that 
various opinions concerning his claim could be proffered by a 
VA examiner.  Specifically, the examiner was asked to express 
an opinion as to whether the course of the veteran's disease 
and the surgery required for its treatment would have been 
different if treatment had been begun in 1999, when the 
needle biopsy was suspicious of prostate cancer, and if so, 
whether there was additional disability resulting from any 
delay in treatment.  While the VA examiner in June 2006 
rendered the other opinions requested in the remand, this 
specific opinion was not addressed.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by....the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
While the Board regrets further delay in the veteran's case, 
it is clear that the remand orders of the Board were not 
fully complied with; thus, another remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who examined the veteran in 
June 2006.  The claims folder must again 
be made available to the examiner to 
review, and the examiner must indicate in 
the examination report that the claims 
folder was so reviewed.  After reviewing 
the record, as well as the results of the 
June 2006 examination of the veteran, the 
examiner must render an opinion as to 
whether the course of the veteran's 
disease and the surgery required for its 
treatment would have been different if 
treatment had begun in 1999, when the 
needle biopsy was suspicious for prostate 
cancer, and if so, whether additional 
disability had resulted from any delay in 
treatment.  A complete rationale for the 
opinions expressed must be provided.

If the examiner who examined the veteran 
in June 2006 is no longer available, 
another qualified examiner should review 
the records and proffer an opinion as 
requested above.  If it is found that 
another physical examination of the 
veteran is required to render the 
requested opinion, such an examination 
must be scheduled.  If such an examination 
is scheduled, the veteran must be informed 
of the importance of reporting to the 
scheduled examination, and of the 
consequences of failing to so report.  See 
38 C.F.R. § 3.655 (2006).

2.   After the above-requested development 
has been completed, the veteran's claim 
for entitlement to compensation benefits 
for prostate cancer pursuant to 
38 U.S.C.A. § 1151 must be readjudicated.  
If the decision remains adverse to the 
appellant, he must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

